Mb. Justice Gary delivered the -opinion oe the Court. The statute requires that when ten, but not twenty, days intervene between the last day of the term of the court from which an appeal is taken to this court, and the first day of the term of this court, the record shall be filed here on or before the tenth day of the term here. This term of this court began on the 5th day of March. * The record was filed here on the 15th, which the appellee says was the eleventh day of the term, and too late. She therefore moves that the appeal be dismissed. In Brown v. Leet, 136 Ill. 203, the Supreme Court decided in a ease exactly parallel to this one, that the record was filed too late. We must follow that decision, and the appeal is dismissed.